                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JEFFCOAT ENTERPRISES, INC.,                   )
                                              )
                  Movant,                     )
                                              )
   v.                                         )
                                              )          Case No. 4:20-mc-00112-AGF
                                              )
CHARTER COMMUNICATIONS, INC.,                 )
                                              )
                 Respondent.                  )
                                              )

                               MEMORANDUM AND ORDER

        This matter comes before the Court on Movant’s Motion to Compel Pursuant to a

Rule 45 Subpoena and for Court Authorization Pursuant to the Cable Communications Act,

47 U.S.C. § 551(c)(2)(b) (the “Cable Act”). (Doc. No. 1). Movant seeks to have this Court

order Charter Communications, Inc. (“Charter”), a non-party to an underlying lawsuit in

the Northern District of Alabama, to produce subscriber information associated with an

Alabama telephone number, as well as a record of inbound and outbound calls from

Defendants’ business lines. Movant has attached as an exhibit to its motion a letter from

Charter wherein it acknowledged receipt of a subpoena for this information from the

District Court of the Northern District of Alabama and informed Movant that, under the

Cable Act, it could not provide subscriber information to a third party without a court order

authorizing the disclosure. (Doc. No. 1-3). Movant filed this motion to acquire that

authorization.



                                             1
       Federal Rule of Civil Procedure 45 provides that, on notice to the subpoenaed party,

“the serving party may move the court for the district where compliance is required for an

order compelling production or inspection.” FED. R. CIV. P. 45(d)(2)(B)(i). However, the

record does not reflect that Movant has provided Charter with notice of its motion. Further,

the record does not reflect that Charter has been served with a copy of the motion; the

certificate of service indicates that Movant has provided service to the Defendants in the

underlying action but does not indicate that it has provided service to Charter. (See Doc.

No. 1 at 6). The Court recognizes that counsel for Charter has not yet entered the case to

respond to Movant’s motion.

       Accordingly,

       IT IS HEARBY ORDERED that Movant Jeffcoat Enterprises, Inc., shall provide

proof of proper service as to Respondent Charter within two weeks (14 days) of this Order.



                                                 ________________________________
                                                 AUDREY G. FLEISSIG
                                                 UNITED STATES DISTRICT JUDGE


Dated this 16th day of March, 2020.




                                             2
